Citation Nr: 1228459	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an acquired psychiatric disorder, to include major depressive disorder and post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for alcohol and drug abuse, to include as secondary to PTSD. 

3.  Entitlement to service connection for a skin disorder, to include as secondary to medications prescribed for PTSD. 

4. Entitlement to service connection for a heart disability, also claimed as chest pain, to include as secondary to PTSD.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March 1991 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  By that rating action, the RO denied, in part, the claims on appeal.  The Veteran appealed this rating action to the Board.  

In March 2010, the Board, in part, remanded the service connection and TDIU claims on appeal for additional substantive development.  The requested development has been completed and the claims have returned to the Board for appellate consideration. 

The Board notes that with respect to issue number one (1) on the title page, it has been herein expanded to include any and all acquired psychiatric disorders, inclusive of PTSD and other shown entities including depression and alcohol abuse. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim). 
Also on appeal from the April 2005 rating action was the issue of entitlement to service connection for a blocked nose, also claimed as allergic rhinitis.  By a December 2011 rating action, the RO granted service connection for a deviated septum; an initial 10 percent disability rating was assigned, effective November 20, 2003--the date VA received the Veteran's initial claim for compensation for this disability.  As the Veteran has not disagreed with the initial 10 percent evaluation or the effective date of November 20, 2003, this issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).   Thus, the only issues remaining for appellate consideration are the ones listed on the title page. 

In April 2012, after issuance of a March 2012 Supplemental Statement of the Case, wherein the RO addressed the issues on appeal, the Board received additional evidence in support of the claims.  Normally, any pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the Veteran.  See 38 C.F.R. § 20.1304(c) (2011). Because these VA treatment records are duplicative of those already of record, they are not pertinent.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  Id.  As will be explained in more detail below, a remand with respect to the TDIU claim is necessary prior to further appellate review for reasons outlined below. 

The issues of entitlement to an initial evaluation in excess of 10 percent for a deviated septum and entitlement to service connection for a disability manifested by gastrointestinal problems and abnormal weight loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran has current diagnoses of PTSD, depression and anxiety, as well as a secondary diagnosis of alcohol abuse, which are based, in part, on an identified stressor (i.e., having to help extinguish a below-deck fire aboard the USS CAPE COD on February 11, 1992).

2.  The evidence of record reflects that the Veteran has a skin disability, pruritis of the forearms, that is worsened by his psychiatric medications. 

3.  The medical evidence of record fails to reflect that the Veteran has an underlying chronic heart disability that is manifested by his electrocardiogram findings of  sinus bradycardia. 


CONCLUSIONS OF LAW

1.  PTSD, depression/anxiety, and a secondary disorders of alcohol abuse, were incurred in service.  38 U.S.C.A. § 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011). 

2.  A skin disability, pruritis of the forearms, is proximately due to or the result of psychiatric medications.  38 U.S.C.A. § 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011) ; 38 C.F.R. § 3.310 (2011).

3.  A chronic heart disorder (originally claimed as chest pain) was not incurred in or aggravated by service and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . See, also, the United States Court of Appeals for Veterans Claim's decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

As the disposition herein reached is favorable to the Veteran concerning the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety; entitlement to service connection for alcohol abuse secondary to PTSD; and, entitlement to service connection for a skin disability, to include as secondary to medications prescribed for PTSD, the need to discuss the VA's efforts to comply with the VCAA is obviated.  The same is true with respect to the question of whether the AMC substantially complied with the terms of the Board's earlier remand with respect to the above-cited service connection claims.  See Stegall v. West, 11 Vet. App. 268, 270-71 (2008). 

Regarding VA's duty to notify the Veteran with respect to his claim for service connection for a heart disorder, the RO provided pre- and post-adjudication VCAA notice by letters, dated in April 2004, January 2005, and March and April 2006.  The Veteran was notified of the evidence needed to substantiate the above-cited claim, namely, evidence of a current heart disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between any currently diagnosed heart disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf. The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the RO's initial adjudication of the claim for service connection for a heart disability in April 2005, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case issued in February 2009 and March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

VA has also satisfied its duty to assist the Veteran with respect to the claim for service connection for a heart disability.  Under 38 U.S.C.A. § 5103A , VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim. The RO has obtained the Veteran's service treatment records as well as pertinent VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  In March 2010, the Board remanded the above-cited claim to have VA schedule the Veteran for an examination to determine the etiology of any currently present heart disability.  VA examined the Veteran in April 2011.  A copy of the April 2011 VA Ischemic Heart Disease examination report has been associated with the claims files.  Given the foregoing, the Board finds that the RO has substantially complied with the Board's March 2010 remand directives for claim for service connection for a heart disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). The Board finds that there is no further assistance that would be reasonably likely to substantiate the above-cited claim analyzed in the decision below. 

II.  Laws and Regulations

Service Connection-general criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). 

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post service symptomatology."  Barr, 21 Vet. App. at 307  . 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychosis and cardiovascular disorders, if the disability is manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Merits Analysis

(i) Acquired Psychiatric Disorder, to include PTSD, depression/anxiety and Alcohol Abuse, secondary to PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He contends that he has an acquired psychiatric disorder, namely PTSD, which is, in part, the result of having help extinguish a below-deck fire while stationed aboard the USS CAPE COD between February and March 1992.  

As provided by 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 
Notice is also taken that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, where the stressor is related to hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (2010).  This is not a case where the Veteran was confronted with hostile military or terrorist activity during active duty.  Thus, the recent regulatory change is not for application in this instance. 

Notice is taken that applicable law and regulation provide that compensation shall not be paid if the disability was the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  With respect to alcohol and drug abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of one's own alcohol or drug abuse. Moreover, section 8052 also amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, as in this case, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011). 

The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit also indicated that claimant could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  The Federal Circuit stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service- connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  The Federal Circuit held that compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse, which it defined as an alcohol abuse disability arising during service from voluntary and willful drinking to excess. 

The Veteran's DD 214 and service personnel records show that he was assigned to the USS CAPE COD from late July 1991 to late December 1992.  In January 2012, the United States Army and Joint Services Research Center (JSRRC) verified that there was a Class Charlie fire in R-5 contaminated laundry aboard the USS CAPE COD on February 11, 1992.  Additionally, various VA clinicians have diagnosed the Veteran with PTSD, depression and anxiety based, in part, on having to fight fires during military service.  (See VA examination and treatment reports, dated in February, September and November 2005).  A February 2005 VA clinician concluded, after a mental status evaluation of the Veteran, that he met the criteria for PTSD, and that it was a directly related to stressors from the military, which included, in part, fighting-fires aboard a destroyer repair ship.  This same VA clinician also opined that it was as least as likely as not that the Veteran's alcohol dependence was self medication for his PTSD.  In September 2005, a VA physician entered impressions of PTSD and depression-anxiety after the Veteran reported several military-related stressors, to include having to fight fires.  Id.  Thus, in view of the foregoing, and in the absence of any evidence to the contrary, the Board finds that the Veteran claim for an acquired psychiatric disorder, currently diagnosed as PTSD, depression/anxiety with a secondary alcohol abuse disorder is granted. 

(ii) Skin Disability

The Veteran seeks service connection for a skin disability.  He maintains that he currently has a skin disability that is the result of having handled various chemicals during military service.  

The Board has determined in the analysis above that service connection for an acquired psychiatric disorder, diagnosed as PTSD, depression and anxiety with a secondary alcohol abuse disorder is warranted.  In September 2005, a VA physician diagnosed the Veteran with pruritis of the forearms.  (See VA treatment report, dated in late September 2005).  This same VA physician noted that the Veteran had  had pruritis of the forearms for the previous 13 years and that it worsened when he was on psychiatric medications.  Id.  There is no medical opinion evidence to the contrary.  Accordingly, service connection for a skin disability, diagnosed as pruritis of the forearms, secondary to medications for an acquired psychiatric disorder, diagnosed as PTSD, anxiety and depression with a secondary alcohol abuse disorder is warranted. 

(iii) Heart Disability (originally claimed as chest pain)

The Veteran claims entitlement to service connection for a heart disability.  The Veteran maintains that he experienced chest pain and a racing heart during military service, but thought that it was due to emotional or psychological factors.  He contends that he has continued to experience chest pain and a racing heart since service separation, to including in conjunction with other symptoms linked by providers to a diagnosis of PTSD.  

The Veteran's service treatment records contain no discussion of any complaints, diagnosis or treatment regarding chest pains or a heart condition.  However, an electrocardiogram (EKG), administered during a December 1992 service separation examination, showed an abnormal "bradycardia," which the examiner noted was probably due to early repolarization, although the Veteran had a "regular rate and rhythm."  

Post-service VA and private treatment records are of record.  A September 2005 Gulf War Registry examination reflects that a physical evaluation of the Veteran revealed a sinus arrhythmia.  A chronic cardiovascular disability was not diagnosed.  An April 2011 EKG, performed in conjunction with an April 2011 VA Ischemic Heart Disease (IHD) examination, showed a sinus bradycardia, which, according the examining physician, revealed no significant change from the 1992 and 2005 electrocardiograms.  (See April 2011 IHD examination report).  Again, the Veteran was not diagnosed as having a chronic cardiovascular disorder.  Id. 
Sinus bradycardia is defined as "a slow sinus rhythm, with a heart rate of less than 60 beats per minutes in an adult; it is common in young adults and in athletes but is also a manifestation of some disorder."  Dorland's Illustrated Medical Dictionary 246 (30th ed. 2007). 

In light of this definition, sinus bradycardia cannot be considered an injury or disease for VA compensation purposes unless it is attributable to an underlying heart disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Court has also held that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

While sinus bradycardia can be a sign of an underling heart disorder, such has not been shown in this case.  None of the service or post-service treatment records makes any reference to heart disease.  Thus, in the absence of an underlying cardiovascular disability to account of the Veteran's sinus bradycardia, there can be no valid claim.  See Brammer, 3 Vet. App. at 225. 

Consideration has been given to the Veteran's assertion that he suffers from a chronic heart disorder manifested by chest pain and a rapid heart rate since military service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his bradycardia.  He similarly lacks the competence to diagnose any cardiac disability.  Because bradycardia is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Indeed, the Board finds that the identification and diagnosis of any disability of the heart requires a level of medical expertise that the Veteran does not possess.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his bradycardia (heart disorder) are found to lack competency. 

As there is no medical evidence establishing current diagnoses manifested by bradycardia, there cannot be a discussion as to whether there exists a medical nexus between military service and such disability.  Since the Veteran does not have a heart disability for which service connection can be granted, the claim must be denied by operation of law. 


ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as PTSD with depression and anxiety and a secondary alcohol abuse disorder is granted. 

Service connection for a skin disability, pruritis of the forearms, secondary to psychiatric medications is granted. 

Service connection for a heart disability (originally clamed as chest pain) is denied. 


REMAND

A remand is necessary in order for the AOJ to implement the Board's grants of service connection for an acquired psychiatric disability, currently diagnosed as PTSD, depression and anxiety, and secondary alcohol abuse disorder, and skin disability, specifically pruritis of the forearms, secondary to psychiatric medications, and assign initial ratings to these disabilities prior to reconsideration of his TDIU claim.  The awards of service connection for the above-cited disabilities may impact outcome of the Veteran's TDIU claim.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grants of service connection for an acquired psychiatric disability, currently diagnosed as PTSD, depression and anxiety, and secondary alcohol abuse disorder, and skin disability, specifically pruritis of the forearms, secondary to psychiatric medications must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

As such, after the AOJ implements the Board's awards of service connection for an acquired psychiatric disability, currently diagnosed as PTSD, depression and anxiety, and secondary alcohol abuse disorder, and skin disability, specifically pruritus of the forearms, secondary to psychiatric medications, any additionally indicated development, to include obtaining any outstanding treatment records and conducting any examinations necessary to adjudicate the Veteran's TDIU claim, should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's grants of service connection for an acquired psychiatric disability, currently diagnosed as PTSD, depression and anxiety, and secondary alcohol abuse disorder, and skin disability, specifically pruritis of the forearms, secondary to psychiatric medications.
   
2.  Thereafter, any additionally indicated development, to include obtaining any outstanding treatment records and conducting any examinations necessary to adjudicate the Veteran's TDIU claim, should be accomplished.   
   
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be readjudicated based on the entirety of the evidence, to include consideration of all of his service-connected disabilities, i.e., acquired psychiatric disability, currently diagnosed as PTSD, anxiety/depression with a secondary disorder of alcohol abuse, deviated septum, and pruritis of the forearms.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


